Vanderburgh, J.
The defendants Miller and Tripp, whose names; are indorsed upon the back of the note in suit, are sued as joint, makers; and it is alleged in the complaint that, for the purpose of giving the same credit with the payee, the plaintiff, they indorsed', the same before its delivery to or acceptance by him. This is denied by the answer, and the court finds upon the evidence that their in-dorsement was in fact made after the delivery of the note." If this, finding can be sustained, it follows that the contract of the principal maker with the plaintiff had become complete by delivery before the-indorsement, which was an independent transaction, and the in-dorsers are not, therefore,-liable as joint makers, as claimed in the-complaint. The only question raised on this appeal is that the evidence is not sufficient to support the finding of fact alluded to. Upon an examination of the record, however, we are satisfied that. there is evidence enough on the part of the defendants to raise an issue upon the facts, and that the decision of the court thereon must. be sustained.
Order affirmed.